IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:11CR212
WILLIAM LANGLEY, JR.,

Petitioner.

MEMORANDUM OPINION
William Langley, Jr., a federal inmate proceeding with
counsel, filed this 28 U.S.C. § 2255 Motion (“§ 2255 Motion,” ECF
No. 141) arguing that his convictions and sentences are invalid

under Johnson v. United States, 135 S. Ct. 2551 (2015). By

 

Memorandum Opinion and Order entered on September 25, 2019, the
Court granted the § 2255 motion and directed the parties to file
their position on sentencing within fourteen (14) days of the date
of entry thereof. (ECF Nos. 172, 173.) That same day, the
Government filed a MOTION TO RECONSIDER, and although the
Government fails to identify the procedural vehicle that would
allow reconsideration, the Court construed the motion as one filed
pursuant to Federal Rule of Civil Procedure 59(e). (“Rule 59(e)
Motion,” ECF No. 174.)

By Memorandum Order entered on October 11, 2019, the Court
directed Langley to file a response to the Rule 59(e) Motion.

Langley has complied with that directive and filed a RESPONSE IN
OPPOSITION TO MOTION TO RECONSIDER (“Response,” ECF No. 178). The
Government has filed a REPLY FOR UNITED STATES’ MOTION TO

RECONSIDER (“Reply,” ECF No. 180).

I. WHICH RULE OF PROCEDURE APPLIES?

Previously, the Court construed the MOTION TO RECONSIDER
filed by the Government as one brought pursuant to Federal Rule of
Civil Procedure 59(e). In its Response, the Government points out
that because no final judgment has been entered in this action,
Rule 59 (e) may not be the appropriate standard for

reconsideration.! The Court need not expend time deciding under

 

1 If a motion seeks reconsideration of an order before the
entry of final judgment, the motion is governed by Rule 54(b).
That rule provides:

[A]ny order or other decision, however designated,

that adjudicates fewer than all the claims or the rights

and liabilities of fewer than all the parties does not

end the action as to any of the claims or parties and

may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights

and liabilities.

Fed. R. Civ. P. 54(b). A district court retains the discretion to
reconsider or modify a grant of a partially dispositive motion at
any time prior to the entry of final judgment. See Am. Canoe Ass’n
v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003) (citing
Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d
1462, 1469 (4th Cir. 1991); Fed. R. Civ. P. 54(b)). Nevertheless,
a court must exercise its discretion to consider such motions
sparingly in order to avoid an unending motions practice. See
Potter v. Potter, 199 F.R.D. 550, 553 (D. Md. 2001). Under Rule
54(b), a motion for reconsideration generally should be limited to
instances such as the following:
[T]he Court has patently misunderstood a party, or

has made a decision outside the adversarial issues

presented to the Court by the parties, or has made an

error not of reasoning but of apprehension... . [or]

 

 

2
which federal rule this motion falls, because even under the higher
standard of Rule 59({e), the Court’s grant of relief in the
September 25, 2019 Memorandum Opinion and Order was a clear error
of law.

“(R]econsideration of a judgment after its entry is an
extraordinary remedy which should be used sparingly.” Pac. Ins.
Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)
(citation omitted) (internal quotation marks omitted). The United
States Court of Appeals for the Fourth Circuit recognizes three
grounds for relief under Rule 59(e): *“(1) to accommodate an
intervening change in controlling law; (2) to account for new
evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.” Hutchinson v. Staton, 994

 

F.2d 1076, 1081 (4th Cir. 1993) (citing Weyerhaeuser Corp. v.

 

 

a controlling or significant change in the law or facts
since the submission of the issue to the Court [has
occurred]. Such problems rarely arise and the motion to
reconsider should be equally rare.
Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99,
101 {E.D. Va. 1983); accord United States v. Smithfield Foods,
Inc., 969 F. Supp. 975, 977 (E.D. Va. 1997). The Fourth Circuit
has indicated that reconsideration is also appropriate where “a
subsequent trial produces substantially different evidence” or
“the prior decision was clearly erroneous and would work manifest
injustice.” Am. Canoe Ass'n, 326 F.3d at 515 (quoting Sejman v.
Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir. 1988)). The courts
do not entertain motions to reconsider which ask the Court to,
“rethink what the Court had already thought through--rightly or
wrongly.” Above the Belt, Inc., 99 F.R.D. at 101.

 
Koppers Co., 771 F. Supp. 1406, 1419 (D. Md. 1991); Atkins v.

Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

 

II. ANALYSIS

The Government argues that the Court should reconsider its
September 25, 2019 Memorandum Opinion and Order “to correct clear
errors of law and fact.” (Rule 59(e) Mot. 1.) As explained below,
upon review of the Rule 59(e) Motion, and the Second Superseding
Indictment, it appears that the Court erred when it determined
that Count Two was predicated on the conspiracy to commit Hobbs
Act robbery charged in Count One.

A grand jury returned a three-count Second Superseding
Indictment charging Langley with conspiracy to commit robbery
affecting commerce, in violation of 18 U.S.C. § 1951(a)
(“conspiracy to commit Hobbs Act robbery”) (Count One); use and
discharge firearm during a crime of violence causing death of
another, to wit: “Overt Act 3 of the Conspiracy alleged in Count
One,”2 in violation of 18 U.S.C. § 924(c)(1) (A), 924(j), and 2

(Count Two); and possessing a firearm in furtherance of a crime of

 

2 The Second Superseding Indictment specified Overt Act 3 as
follows: “On or about May 4, 2005, LANGLEY, WHITE, and conspirator
A.J. robbed the Uppy’s Exxon convenience store, located at 5024
Brook Road in Richmond, Virginia, and stole United States currency
that was in the business’s custody and possession. In connection
with that robbery, WHITE shot and killed Uppy’s Exxon employee
R.R.” (Sec. Superseding Indictment 4, ECF no. 39.)

4
violence as alleged in Count One, in violation of 18 U.S.C.
§ 924(c) and 2 (Count Three). (Sec. Superseding Indictment 1-7.)

On March 2, 2012, Langley pled guilty to Counts One and Two
and the Government agreed to dismiss Count Three. (Plea Agreement
{ 1, 12 ECF No. 50.) On July 3, 2012, the Court sentenced Langley
to 240 months of imprisonment on Count One and life imprisonment
on Count Two, to run concurrently. (J. 2, ECF No. 87.)

In his § 2255 Motion, Langley argued that that his conviction
under 18 U.S.C. § 924(c) in Count Two must be vacated because of
the Supreme Court’s decision in Johnson v. United States, 135 S.
Ct. 2551 (2015). In agreeing with Langley, and granting relief,
the Court explained:

As discussed, according to the explicit ruling of
Simms, the conspiracy to commit Hobbs Act robbery
charged in Count One cannot serve as valid predicate
crime of violence for the § 924(c) charge in Count Two.
Thus, Count Two’ must be vacated.

The Government argues that, “[b]lecause Count Two
was expressly predicated on the substantive Hobbs Act
robbery, which remains a valid predicate under the force
clause, [United States v. Davis, 139 S. Ct. 2319, 2336
(2019)] and [United States v. Simms, 914 F.3d 229 (4th
Cir. 2019)] provide no basis for relief.” (Supp’l Mem.
1, ECF No. 165.) However, Langley was not charged with,
nor convicted of, substantive Hobbs Act robbery.
Presumably, the Government intends to argue that because
Count One contained specific overt acts in furtherance
of the conspiracy, Langley committed a substantive act
of Hobbs Act robbery. See id. at 2, 4. The Government
points to no authority that would support this position.
The fact remains that Count Two was predicated on Count
One which charged conspiracy to commit Hobbs Act
robbery. Although the Government perhaps could have
charged Langley with substantive Hobbs Act robbery for
overt acts described in Count One, the fact remains that

 
they did not. Thus, the Government’s argument is
unavailing.

In light of Davis’s invalidation of the Residual
Clause and the Fourth Circuit’s determination in Simms
that conspiracy to commit Hobbs Act robbery is not a
valid predicate violent felony under the Force Clause,
Langley’s conviction in Count Two and resulting life
sentence is no longer valid. Accordingly, Langley’s
conviction on Count Two will be vacated.

 

(ECF No. 172, at 7-8.)

The Government contends that the Court erred in concluding
that the § 924(j) conviction charged in Count Two was based on the
conspiracy to commit Hobbs Act robbery charged in Count One.
Instead, the Government argues that Count Two specifically
identified an overt act of substantive Hobbs Act robbery.? The
Second Superseding Indictment charged Langley as follows with
respect to Count Two:

1. The Grand Jury hereby incorporates the
allegations set forth in paragraph 1 of the Introduction
and Overt Act 3 of the Conspiracy alleged in Count One
as if full set forth herein.

2. On or about May 5, 2005, in the Eastern
District of Virginia and within the jurisdiction of this
Court, the defendants STEPHEN WHITE, WILLIAM LANGLEY,
JR., and conspirator A.J., aided and abetted one
another, did knowingly and unlawfully use and carry a
firearm during and in relation to a crime of violence
for which they may be prosecuted in a court of the United
States, namely, Interference of Commerce by Violence, in
violation of 18 U.S.C. § 1951(a), to wit: the May 4,
2005 robbery of employee R.R. at Uppy’s Exxon Store,

 

3 The Government also notes that Count Three charged Langley
with use and carry of the firearm during the commission of
conspiracy to commit Hobbs Act robbery alleged in Count One and
therefore the Court’s reading of the Second Superseding Indictment
would make the Second Superseding Indictment multiplicitous.
(Rule 59(e) Mot. 3-4.)
5024 Brook Road, Richmond, Virginia, and in the course

of said offense, caused the death of another person

(R.R.) through use of a firearm, which killing was a

murder as defined in Title 18, United States Code,

Section 1111, in that STEPHEN WHITE, WILLIAM LANGLEY,

JR., and conspirator A.J., with malice aforethought, did

unlawfully kill R.R. by shooting him with a firearm.
(Sec. Super. Ind. 6 (emphasis added).) Thus, unlike a situation
where the § 924 firearm charge only alleged that the firearm was
used or carried during and in relation to conspiracy to commit
Hobbs Act robbery, here, Count Two was predicated on a specific
substantive Hobbs Act robbery offense. The specific robbery was
of an Uppy’s Exxon on May 4, 2005, and during that robbery Langley
used and carried a firearm that resulted in a murder. As the Court

has previously explained, Hobbs Act robbery remains a qualifying

crime of violence under the Force Clause. United States v. Mathis,

 

932 F.3d 242, 266 (4th Cir. 2019) (citations omitted) (holding
that “Hobbs Act robbery constitutes a crime of violence under the
force clause of Section 924(c)”). Thus, the Court clearly erred
when it determined that Count Two was predicated on a Hobbs Act

conspiracy and was therefore invalid after Davis and Simms.

III. CONCLUSION
Accordingly, the Government’s Rule 59(e) Motion (ECF No. 174)
will be granted. The September 25, 2019 Memorandum Opinion and

Order will be vacated. The July 3, 2012 Judgment remains intact.
Langley’s § 2255 Motion will be denied (ECF No. 141) and the action
will be dismissed. A certificate of appealability will be denied.

The Clerk is directed to send a copy of this Memorandum
Opinion to Langley and counsel of record.

It is so ORDERED.

 

/s/ RE

Robert E. Payne
Date: November DY, 2019 Senior United States District Judge
Richmond, Virginia
